DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/547,151 filed on 08/21/2019 have been examined.
The amendment filed on 10/25/2021 has been entered and fully considered.
Claims 1, 9, and 17 have been amended.
Claims 6 and 14 have been canceled.
Claims 21-22 have been newly added. 
Claims 1-5, 7-13, and 15-22 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-22 are allowed over the prior art of record.
As per claims 1, 9, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
Claims 2-5, and 7-8 depend from claim 1, claims 10-13 and 15-16 depend from claim 9, and 18-22 depend from claim 17 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662